Citation Nr: 1140635	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to a rating in excess of 20 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a compensable rating for bilateral hearing loss. 

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty from December 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in September 2011. 

The erectile dysfunction issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2011 Board hearing, the Veteran withdrew the issues regarding higher ratings for PTSD, degenerative disc disease of the lumbar spine, bilateral hearing loss, and diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met as to the issues regarding higher ratings for PTSD, degenerative disc disease of the lumbar spine, bilateral hearing loss, and diabetes.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

At the September 2011 Board hearing, the Veteran withdrew the issues regarding higher ratings for PTSD, degenerative disc disease of the lumbar spine, bilateral hearing loss, and diabetes.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  A copy of the transcript evidencing the withdrawal is associated with the claims file.  Accordingly, the issues regarding higher ratings for PTSD, degenerative disc disease of the lumbar spine, bilateral hearing loss, and diabetes are dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.


ORDER

The issues  regarding higher ratings for PTSD, degenerative disc disease of the lumbar spine, bilateral hearing loss, and diabetes are dismissed.


REMAND

The remaining issue involves the Veteran's claim of service connection for erectile dysfunction.  He contends that this disorder is secondary to his service-connected diabetes mellitus.  

At the September 2011 Board hearing, the Veteran claimed that a negative opinion of record was based on incorrect information.  Specifically, he testified that the diabetes was manifested before he experienced erectile dysfunction.  His testimony appears to be to the effect that his private physician diagnosed diabetes before he even started receiving treatment with VA.  The Board notes that there is a negative February 2008 VA opinion which includes a comment that the Veteran had erectile dysfunction prior to the discovery of the diabetes.  The Veteran disputed this sequence of events at the Board hearing and claims that the diabetes was diagnosed before he experienced erectile dysfunction.  

The Board acknowledges that there is also a November 2009 VA opinion which is to the effect that the erectile dysfunction seems to have corresponded with the onset of the diabetes.  The examiner further commented that an individual would typically have diabetes for a number of years before the onset of further symptoms and complications.  The RO interpreted this language as negative to the Veteran's claim.  However, in the Board's view the examiner's comments are not entirely clear and further examination with an appropriate opinion is necessary to allow for informed appellate review. 

Finally, it is not clear that all relevant medical records are associated with the claims file.  In view of the need to return the case to the RO for the reasons set forth above, it is appropriate to direct action to obtain any such records. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the private physician who first diagnosed diabetes.  The RO should take appropriate action to request all relevant records from this private physician.  

2.  Additionally, the RO should take appropriate action to ensure that all VA records documenting examination and/or treatment by a urologist are associated with the claims file.  

3.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination (by an examiner who has not previously examined the Veteran) to ascertain the etiological relationship between the Veteran's service-connected diabetes and his erectile dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is proximately due to or caused by his diabetes mellitus?

      b)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction has been aggravated by his diabetes mellitus?

A rationale should be furnished for all opinions. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


